      Case 1:18-cv-00566-TJM-CFH Document 338 Filed 04/12/21 Page 1 of 1




                                            April 12, 2021


VIA ECF

Hon. Christian F. Hummel
United States Magistrate Judge
United States District Court
James T. Foley U.S. Courthouse
4445 Broadway, Room 441
Albany, New York 12207

       Re:     National Rifle Association of America v. Cuomo et. al, No. 18-cv-566-TJM-CFH

Dear Judge Hummel:

        On behalf of Plaintiff the National Rifle Association of America (the “NRA”), we write
to request an adjournment of the hearing on Maria T. Vullo’s motion to compel (ECF No. 293)
currently set for Thursday, April 22, 2021, until Monday, April 26, 2021, or as soon thereafter as
the Court may designate. The NRA seeks this brief adjournment due to a conflict posed by the
ongoing trial in the bankruptcy proceeding In re National Rifle of Association of America and
Sea Girt LLC, 21-30085-hdh11, (Bankr. N.D. Tex.), which is expected to conclude on Friday,
April 23, 2021.

        NRA counsel met and conferred by email with counsel for Defendants, none of whom
opposed this request. Defendants’ counsel advised that they are available on April 22, 2021, but
if the Court grants the NRA’s request, they are also available on April 26, 2021.



                                                     Respectfully,



                                                     Sarah B. Rogers
